Citation Nr: 9907550	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  93-15 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for dysthymic disorder.

2.  Entitlement to an increased rating for a "left knee 
condition," currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a "right knee 
condition," currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen L. Higgs


INTRODUCTION

The veteran served on active duty from May 1963 to May 1968 
and from January 1969 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 1993 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

This case was the subject of Board remands dated in July 1995 
and November 1997.


REMAND

A November 1997 RO Report of Contact with veteran noted that 
the veteran requested a VA examination at the VA medical 
center in New Orleans, Louisiana, since he was an employee of 
the VA medical center in Jackson, Mississippi.  Accordingly, 
an examination scheduled at the VA medical center in Jackson, 
Mississippi was canceled.  In July 1998, the veteran was 
informed by letter of a VA examination on August 10, 1998, at 
the VA medical center in New Orleans, pertaining to his 
service-connected bilateral knee disability.  An August 1998 
note from the supervisor of the Compensation and Pension Unit 
of the New Orleans VA medical center revealed that the 
veteran called on August 7, 1998, and canceled his scheduled 
August 10, 1998, appointment.  The veteran indicated he was 
not an employee and did not want the examination done at the 
VA medical center in New Orleans.

The veteran subsequently came to an appointment for an 
examination for evaluation of his service-connected PTSD, but 
canceled the examination because, according to the RO, he 
said he was not going to get anything anyway.  There is no 
indication that the canceled examination pertained to the 
issues of increased evaluations for the veteran's service-
connected left and right knee disabilities, or service 
connection for dysthymic disorder.

The procedural history shows that the veteran was initially 
denied service connection for dysthymia and perfected an 
appeal for this issue in May 1993.  The issue was 
subsequently developed as entitlement to service connection 
for an acquired psychiatric disorder, including dysthymia, as 
reflected in the Board's July 1995 remand.  In May 1997, the 
RO granted service connection for post-traumatic stress 
disorder (PTSD).  The reasons and bases portion of the May 
1997 rating decision reflect that in granting service 
connection for PTSD, the RO felt it was addressing the issue 
of service connection for an acquired psychiatric disorder, 
including dysthymia.  Consequently, no subsequent 
supplemental statement of the case was issued with respect to 
this issue.  However, a written brief presentation dated in 
September 1997 reflected the veteran's representative's view 
that the issue of entitlement to service connection for an 
acquired psychiatric disorder, including dysthymia, was still 
a question at issue.  In the introduction section of its 
November 1997 remand, the Board advised the RO that it must 
determine if the veteran still wished to pursue this service 
connection issue, especially since his representative had 
presented arguments toward that end.  In a letter dated in 
November 1997, the RO advised the veteran that it needed to 
know if he wished to pursue his appeal for service connection 
for entitlement to dysthymic disorder.  The RO directed that 
if the veteran did wish to pursue the claim, he should 
furnish any additional relevant medical evidence, or complete 
an enclosed VAF 21-4142 so that the RO could take steps to 
obtain such evidence.  The veteran never responded to this 
request.  In a supplemental statement of the case dated in 
October 1998, the issue of entitlement to service connection 
for dysthymic disorder was included as an issue.  In the 
accompanying October 1998 letter, the veteran was advised 
that, among other things,  a response to the supplemental 
statement of the case was optional.  

The Board notes that the procedural history for the issue of 
service connection for dysthymia, as described above, is 
confusing at best.  The veteran should be requested 
explicitly to inform the RO whether he wishes to pursue his 
appeal for service connection for dysthymia.  He should be 
informed that if he does not respond to this request, his 
appeal on this issue will be considered withdrawn.

With respect to the issues of an increased rating for right 
and left knee "conditions," the veteran should be scheduled 
for a VA examination for evaluation of his service connected 
knee disabilities.  On this point, the Board notes that there 
is uncertainty as to the exact nature and extent of the 
veteran's service-connected left and right knee disabilities, 
as reflected in the Board's July 1995 remand.

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The Board notes that 38 
C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems and 38 C.F.R. §§ 4.40, 4.45 
and 4.59 require consideration of functional disability due 
to arthritis, weakened movement, excess fatigability, 
incoordination, or pain on movement.  These requirements 
enable the VA to make a more precise evaluation of the level 
of disability and of any changes in the condition.   See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991);  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO contact the veteran and ask 
him to provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated his left and 
right knee disabilities, or for dysthymia 
or possibly related psychiatric 
disability (to include PTSD), since 
February 1996.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously obtained 
and associate them with the claims 
folder. 

2.  The RO should explicitly request that 
the veteran submit a written statement 
indicating whether he wishes to continue 
to pursue his appeal for service 
connection for dysthymic disorder.  He 
should be informed that if he does not 
respond to this request, his appeal on 
this issue will be considered withdrawn.

3.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a 
comprehensive VA examination by an 
orthopedist who has not previously 
treated or examined the veteran (if 
feasible), in order to determine the 
manifestations of the service-connected 
left and right knee disabilities. The 
claims folder and a separate copy of this 
remand must be made available to the 
examiner for review prior to the 
examination.  All indicated tests, 
studies and X-rays should be performed.  
The orthopedist should set forth all 
objective findings regarding the left 
knee and right knee disabilities, 
including complete range of motion 
measurements.  The orthopedist should 
obtain a history and note any objective 
findings regarding the following:  
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, arthritis, and painful 
motion or pain with use of the knees.  
The orthopedist should also address the 
effect of the veteran's current left and 
right knee disabilities on his ability to 
perform routine functions and his ability 
to work.  The orthopedist should offer an 
opinion as to whether the veteran has 
degenerative joint disease or arthritis 
of the knees, and, if so, to what extent 
such degenerative joint disease or 
arthritis is related to the veteran's 
period of active service.  

4.  Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examinations in order that he may 
make an informed decision regarding his 
participation in said examinations.

5.  After the above examinations are 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

6.  Then, the RO should undertake any 
other indicated development, and 
readjudicate the issues of entitlement to 
an increased rating for left knee 
disability and an increased rating for 
right knee disability.  Additionally, if 
the veteran has chosen to pursue his 
claim for service connection for 
dysthymic disorder, the RO should conduct 
the appropriate development and 
readjudicate this claim as well.  In 
addressing the orthopedic issues, the RO 
should consider all pertinent diagnostic 
codes under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and 
application of 38 C.F.R. §§  4.40, 4.45, 
and 4.59.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In addition, the RO 
should consider whether the components of 
the veteran's left and right knee 
disabilities should be separately rated 
in accordance with VAOPGCPREC 23-97.  
Also, the RO should consider the 
provisions of 38 C.F.R. § 3.321(b)(1), 
and determine whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


